Citation Nr: 0907752	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-01 159 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a chronic kidney 
disability.


REPRESENTATION

Appellant represented by:	The American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to January 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In this decision, the RO denied the Veteran's 
application to reopen a claim for service connection for a 
chronic kidney disease as well as denied claims for service 
connection for bilateral hearing loss and asbestosis.  This 
case was previously before the Board in December 2005 at 
which time it was remanded for further evidentiary and/or due 
process development.  In October 2008, the RO granted service 
connection for bilateral hearing loss and asbestosis.  As 
this is considered a full grant of the benefits sought with 
respect to these two issues, they are no longer on appeal and 
will not be further addressed.

In November 2008, the Veteran filed to reopen a claim for 
service connection for a cardiovascular disability.  As this 
matter has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
chronic kidney disorder; the Veteran did not appeal that 
decision and it is final.

2.  The evidence submitted since the RO's December 1993 
decision denying service connection for a chronic kidney 
disorder is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.




CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied a claim of 
service connection for a chronic kidney disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final December 1993 
determination, in which the RO denied service connection for 
a chronic kidney disorder is not new and material, and this 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO initially 
furnished VCAA notice to the appellant regarding his 
application to reopen the claim of service connection for a 
kidney disability in September 2001.  Because the initial 
VCAA notice in this case was provided to the appellant prior 
to the May 2002 RO decision from which he appeals, the 
express requirements of the law as found by the Court in 
Pelegrini have been satisfied.

In regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, the Board observes that 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a kidney disability in the September 
2001 letter.  In order to establish his claim, he was 
informed that he needed to submit evidence showing a current 
kidney disability and evidence relating such disability to an 
injury, disease or event in service.  He was further informed 
of the types of evidence to submit such as medical records or 
medical opinions.  He was also informed in a July 2006 letter 
as to what qualifies as new and material evidence.  However, 
he failed to submit new medical evidence of a present kidney 
disability related to service, as noted below.  The appellant 
was not deprived of an opportunity to participate in the 
adjudication process because he did not know what evidence 
was needed to reopen his claim.  The appellant was told what 
evidence he needed to furnish in these letters.  Thus, the 
Board finds that the directives of Kent are satisfied.

The September 2001 and July 2006 notices informed the 
appellant of the evidence needed to substantiate his claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
this regard, VA further informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided 
notice of the effective date and disability rating elements 
in letters dated in February 2008 and December 2008. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
Unfortunately, the Veteran's service treatment  records are 
missing from the Veteran's claims file and are no longer 
available for review.  Accordingly, VA has a heightened duty 
to assist the Veteran in developing this claim.  See Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999); Russo v. Brown, 9 Vet. 
App. 46 (1996).  In this respect, VA has satisfied its duty 
to assist in this case as evidenced by the RO's attempts to 
obtain copies of the Veteran's service treatment records.  
See Board remand dated in December 2005.  Unfortunately, 
attempts to obtain these records were not successful.  Also, 
the appellant has not been afforded a VA examination.  
However, such an examination is not deemed necessary to make 
a decision regarding the appellant's present application to 
reopen.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
appellant was offered the opportunity to testify at a Board 
hearing which he attended in May 2005. 

The Board notes that neither the appellant nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of this claim that 
has not already been requested or obtained.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Here, the last final denial pertinent to the claim for 
service connection for a kidney disability is the RO's 
initial decision in December 1993.  The Veteran did not 
appeal this decision and it is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the date of 
the July 2001 claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

In the instant case, the evidence that was on file prior to 
the RO's final December 1993 determination included the 
Veteran's service treatment records.  In regard to these 
records, the RO noted that the Veteran's enlistment physical 
examination report in March 1956 contained a diagnosis of 
"atrophic left testicle and left varicocele, not currently 
disabling."  This report also noted a 1952 injury to the 
Veteran's left testicle resulting in his scrotum being 
lanced.  The RO further remarked that no treatment was shown 
for any kidney disorder in service, and the Veteran's 
separation physical examination in January 1960 showed a 
normal genital urinary system.  

Also on file prior to December 1993 were private medical 
records, including a record from urologist  Paul T. Bakule, 
M.D., dated in June 1991.  This record shows that the Veteran 
had been referred to him for evaluation of possible left 
urethral obstruction after a bone scan of the upper left 
ureter revealed marked uptake of radionuclide and decreased 
function of the left kidney.  This record also notes that the 
Veteran had been treated possibly for a "UTI" (urinary 
tract infection) in the Navy.  Dr. Bakule ordered an 
intravenous pyelogram (IVP) "STAT" and relayed IVP findings 
as showing "...markedly atrophic left kidney with marked 
hypertrophy of the right kidney.  Marked loss of renal 
parenchyma with a small left kidney."  Dr. Bakule felt that 
no further evaluation or treatment was needed at that time 
and recommended that the Veteran return in one year.

The actual IVP report, dated in June 1991, is on file and 
contains the following impression:

Compensatory enlargement of the right 
kidney.  Marked loss of renal parenchyma 
with a small left kidney.  The dense 
opacification of the left ureter in the 
pelvic segment I believe is related to 
reflux and this is probably the etiology 
of the severe atrophic pyelonephritic 
appearing left kidney.

Also for consideration prior to December 1993 was the 
Veteran's September 1993 claim that he had a present kidney 
disease as shown by "MRI" in 1992 which he said was due to 
a kidney infection in service in 1957 or 1958 for which he 
went out on sick call.

The basis of the RO's December 1993 adverse determination was 
that there was no medical evidence relating kidney problems 
first noted many years after service to service.    

Medical evidence that was received after the December 1993 
final decision includes private treatment records, including 
a record from Dr. Gold in August 1994.  Dr. Gold reported 
that the Veteran obviously had a problem with his kidneys and 
had had a problem since he was a little child where 
apparently he had had a kinked ureter on the left side and 
the left kidney was much, much smaller and the right kidney 
was much, much larger than normal.  He added that the Veteran 
also had a problem with his scrotum and testicles.  

In addition, there are voluminous VA outpatient treatment 
records from 2002 to August 2008 for various ailments 
unrelated to the Veteran's kidneys.  However, these records 
note that the Veteran had one functioning kidney and also 
note congenital agenesis of left kidney.  They include a 
record showing that the Veteran presented for an unscheduled 
clinic visit in July 2004 requesting that he be tested for a 
kidney infection due to kidney pain.  Findings were "u/a 
negative for infection - no treatment indicated".  The 
Veteran was assessed as having "alteration in health - 
urinary problem".   

In addition to the medical evidence above, there is the 
Veteran's May 2005 Board hearing testimony wherein he denied 
any history of kidney problems prior to service.  He also 
testified that he had been treated on one occasion for a 
urinary condition.  He said he was checked for venereal 
disease at that time and that the results came back negative.  
He said he was then given a couple of pills which cleared up 
his condition.  He said he was never told at that time what 
his diagnosis was or that there was any kind of kidney 
problem.  He stated that in 1993 he underwent some spine x-
rays at which time he was told to see a urologist because he 
had one very small kidney and one very large kidney.  He also 
said he was told there was no treatment for this.  He 
acknowledged that he had not been told by any medical 
professional that what he was suffering from today (in terms 
of his kidneys) was the direct result of any incident of 
service.  He went on to opine that his kidney condition 
should have been caught in service.

The Veteran's hearing testimony essentially builds on his 
initial claim that his present kidney condition is related to 
a UTI he had in service.  Thus, it is essentially cumulative 
of evidence the RO already considered in December 1993.  Even 
assuming arguendo that the Veteran did actually have a UTI in 
service, the additional evidence that the RO received after 
December 1993 still does not relate the Veteran's present 
kidney condition, diagnosed as congenital agenesis of left 
kidney, to service, including a UTI, either on a direct basis 
or by aggravation.  Accordingly, this evidence is not new for 
purposes of reopening the Veteran's claim for service 
connection for a chronic kidney disability.

In summary, the Veteran has provided no new and material 
evidence that his current kidney condition was incurred in 
service or is otherwise related to service.  Evidence 
received subsequent to the RO's December 1993 rating decision 
is cumulative or redundant and/or cannot by itself or in 
combination with evidence previously assembled be reasonably 
held to be so significant that it must be considered in order 
to decide fairly the merits of the claim to reopen for 
service connection.  See 38 C.F.R. § 3.156 (2001).  
Accordingly, the Board must conclude that new and material 
evidence to reopen the Veteran's previously denied claim for 
service connection for chronic kidney disability has not been 
submitted, and the claim must be denied.


ORDER

In the absence of new and material evidence, the application 
to reopen a claim of service connection for a chronic kidney 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


